United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3848
                                   ___________

John D. Richter,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Minnesota Department of Revenue;     *
Dennis J. Erno, Deputy Commissioner, * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: October 26, 2005
                                Filed: October 31, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       John D. Richter appeals the district court’s1 adverse grant of summary judgment
in his employment-discrimination action against the Minnesota Department of
Revenue (MDOR) and an MDOR deputy commissioner. Having carefully reviewed
the record and considered Richter’s arguments, we agree with the district court that
Richter failed to create any trialworthy issues as to whether he had a qualifying
disability under the Americans with Disabilities Act (ADA). See 42 U.S.C. §


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
12102(2) (defining disability); Sallis v. Univ. of Minn., 408 F.3d 470, 474 (8th Cir.
2005) (standard of review); Wood v. Crown Redi-Mix, Inc., 339 F.3d 682, 684 (8th
Cir. 2003) (prima facie case under ADA). The only potential major life activity about
which the record contained any evidence was working, and according to Richter’s
treating psychologist, Richter’s mental problems might have caused problems only if
he returned to the job he then held, but otherwise he could have worked. See Toyota
Motor Mfg., Ky., Inc. v. Williams, 534 U.S. 184, 200 (2002) (even assuming working
is major life activity, claimant would be required to show inability to work in broad
class of jobs). Richter could not avoid the properly supported summary judgment
motion merely by arguing that he could produce evidence at trial. See Sallis, 408 F.3d
at 474 (Fed. R. Civ. P. 56(c) requires entry of summary judgment, after adequate time
for discovery and upon motion, against party who fails to make showing sufficient to
establish existence of element essential to that party’s case, and on which that party
will bear burden of proof at trial).

      Richter’s remaining arguments provide no basis for reversal. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-